Citation Nr: 0404524	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  03-02 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for a hiatal hernia with 
peptic ulcer, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel






INTRODUCTION

The veteran had active service from March 1958 to May 1961, 
and from April 1962 to February 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  

The Board notes that the veteran requested a personal hearing 
in December 2002.  He was notified of the date, time, and 
location of that hearing by VA letters dated in March 2003 
and April 2003.  The veteran withdrew his request for a 
hearing in June 2003 and there are no other outstanding 
hearing requests of record.


FINDING OF FACT

The veteran's hiatal hernia with peptic ulcer is not shown to 
be manifested by symptoms of material weight loss, 
hematemesis, melena, or moderate anemia; or other symptom 
combinations productive of severe impairment of health.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for hiatal hernia with peptic ulcer have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.112, 4.113, 4.114, Diagnostic Codes 7304-7346 (2003).







REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).

In this case, the veteran's claim was filed in April 2001 and 
remains pending.  The VCAA is accordingly applicable.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a November 2001 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a December 2002 statement of the case the RO 
notified the veteran of regulations pertinent to increased 
rating claims, informed him of the reasons why his claim had 
been denied, and provided him additional opportunities to 
present evidence and argument in support of his claim.  

In a June 2001 letter, prior to issuance of the November 2001 
rating decision, the veteran was informed of VA's duty to 
obtain evidence on his behalf.  The veteran was notified that 
VA would obtain all relevant service medical records, VA 
medical records, and reports of examinations or treatment at 
non-VA facilities authorized by VA.  In addition, VA would 
request other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received. 

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA outpatient treatment records have been received, 
as have private medical statements.  In addition, the veteran 
was provided with VA examinations in May 2001 and June 2002.  

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; lay statements; 
private medical reports; and VA outpatient treatment and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The relevant evidence including that 
submitted by the veteran will be summarized where 
appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2003).  Finally, in 
cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran is seeking an increased rating evaluation for his 
service-connected hiatal hernia with peptic ulcer, currently 
evaluated as 30 percent disabling.  He contends that his 
disorder is more severe than currently evaluated, and has 
appealed for an increased rating.  

The veteran's hiatal hernia with peptic ulcer is currently 
evaluated as 30 percent disabling under the provisions of 38 
C.F.R. § 4.114, Diagnostic Codes 7304-7346 (2003).  In the 
assignment of Diagnostic Code numbers, hyphenated Diagnostic 
Codes may be used.  Injuries will generally be represented by 
the number assigned to the residual condition on the basis of 
which the rating is determined.  Diseases will be identified 
by the number assigned to the disease itself, with the 
residual condition added, preceded by a hyphen.  38 C.F.R. § 
4.27 (2003).  

The Board notes that there are diseases of the digestive 
system, particularly within the abdomen, which, while 
differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated by the instructions under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in § 4.14.  38 C.F.R. § 4.113 (2003).  
As such, the veteran's hiatal hernia and peptic ulcers have 
been rated together using the predominant disability. 

Under Diagnostic Code 7346, a 30 percent disability rating is 
assigned for a hiatal hernia that has persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent disability rating is assigned for a hiatal hernia 
with symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  See 
38 C.F.R. § 4.114 (2003).

Pursuant to Diagnostic code 7304, gastric ulcer disease is 
rated as duodenal ulcer under Diagnostic Code 7305.  Under DC 
7305, a 20 percent rating is warranted for the moderate 
condition; recurring episodes of severe symptoms two or three 
times a year averaging 10 days in duration; or with 
continuous moderate manifestations.  A 40 percent rating is 
warranted for the moderately severe condition; less than 
severe but with impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes averaging 
10 days or more in duration at least four or more times a 
year.  Finally, a 60 percent rating is warranted for the 
severe condition; pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  Id. 

For the purposes of evaluating disorders under 38 C.F.R. § 
4.114, the term "substantial weight loss" means a loss of 
greater than 20 percent of the individuals baseline weight, 
sustained for three months or longer; and the term "minor 
weight loss" means a weight loss of 10 to 20 percent of the 
individuals baseline weight, sustained for three months or 
longer.  "Baseline weight" means the average weight for the 
two-year-period preceding onset of the disease.  38 C.F.R. § 
4.112 (2003).  

At his May 2001 VA examination, the veteran reported having a 
hiatal hernia with regurgitation, as well as a post-operative 
peptic ulcer for 39 years.  He stated that during "flare 
up" episodes, he experienced a drop in weight, from 
approximately 145 pounds to the low 130s in about 10 days.  
He also reported having nausea, vomiting, and abdominal pain 
that extended from his sternum area to his back and into his 
left shoulder.  He described the pain as sharp and continued, 
and caused by food or bending forward.  He denied having 
constipation but stated that he had diarrhea 2 to 3 times 
daily and 4 to 5 times each week.  He reported that these 
flare-ups lasted for 1 to 2 days.  When asked if he ever 
vomited blood, he stated that he had approximately 8 or 10 
times, most recently one year ago.  Upon examination, the 
veteran was 65" tall and weighed 134 pounds.  Following a 
physical examination, the examiner commented that the 
veteran's gastrointestinal disorder caused "intermittent" 
malnutrition, noting that when he had a bad flare up, he 
became malnourished and lost 10 to 15 pounds.  When he was 
feeling well, he did not have any problems with malnutrition.  
No anemia was found.  

In a September 2001 statement, L.O.L., M.D., asserted that 
his examination of the veteran did not reveal any significant 
findings that would prevent him from continuing active 
employment.  

At his June 2002 VA examination, the veteran complained of 
difficulty swallowing, daily heartburn, daily pain above the 
stomach, and pain behind the breast bone.  He reported that 
during a flare-up, his weight would drop from 140 pounds to 
125 pounds within 10 to 14 days.  He also asserted that he 
vomited blood approximately 10 or 12 times, most recently in 
2000.  The veteran described his stomach disorder as having 
intense burning and discomfort.  He stated that he had nausea 
and vomiting every day, sometimes more than once per day and 
occurring several times each week.  He also reported having 
constipation, diarrhea.  In addition, he reported that he had 
passed black-colored stool 10 or 12 times, most recently in 
2000.  Upon examination, the veteran was 65" tall and 
weighed 143 pounds.  The examiner commented that the 
veteran's disorder did not cause significant malnutrition and 
noted that he weighed 3 pounds more than when he initially 
developed the peptic ulcer.  No anemia was found.  

A VA outpatient treatment report dated in April 2002 noted 
the veteran's weight as being 140.6 pounds.  He complained of 
being in constant pain and having symptoms of reflux.  The 
veteran also asserted that he had taken several medications 
but that none had improved his condition.  A May 2002 
examination was unremarkable with no evidence of high-grade 
mechanical obstruction or perforation of the gastrointestinal 
tract.  In June 2002, the veteran complained of upper 
abdominal pressure.  He did not have any weight loss or 
vomiting, though he did report occasional nausea.  In 
December 2002, it was noted that the veteran had nocturnal 
regurgitation and had to sleep at a 60 degree angle.  In 
February 2003, he reported having mild difficulty swallowing 
liquid and solids.  In June 2003, it was noted that the 
veteran did not exhibit any weight loss. 

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a rating in excess of 30 percent for the veteran's hiatal 
hernia with peptic ulcer using either Diagnostic Code 7346 or 
7304.  

Analyzing the veteran's claim under both Diagnostic Code 7346 
and Diagnostic Code 7304, the veteran's hiatal hernia with 
peptic ulcer does not warrant a rating in excess of 30 
percent.  While the veteran has reported having symptoms of 
pain and some vomiting, the medical evidence of record is 
negative for symptoms of material weight loss, hematemesis, 
melena, anemia, or other symptoms combinations productive of 
a severe impairment of health during the relevant appeal 
period.  In addition, there is no evidence that the veteran's 
flare-up lasted 10 days or more in duration and occurred at 
least four or more times per year.  

In particular, the veteran reported that he often lost 15 
pounds in 10 days during a flare-up.  However, the veteran's 
weight has not fluctuated significantly upon examination.  In 
May 2001, his weight was noted as being 134 pounds.  In June 
2002, an examination showed that he had actually gained 
weight and weighed 143 pounds.  In addition, the examiner 
commented that his disorder did not cause significant 
malnutrition.  Finally, in June 2003, it was noted that the 
veteran did not exhibit any weight loss.  

With respect to evidence of hematemesis and melena, the 
veteran reported that he had vomited blood and passed black 
stools.  However, such episodes occurred approximately 10 to 
12 times over the prior 40 years.  There is no evidence that 
he had an episode of either symptom since 2000.  

With respect to evidence of anemia, the May 2001 and June 
2002 VA examiners commented that the veteran did not exhibit 
any anemia upon examination.  The May 2001 examiner stated 
that there was "no evidence of anemia whatsoever," and the 
June 2002 examiner asserted that the veteran had "excellent 
blood work."  

With respect to the duration of the veteran's "flare-ups," 
in May 2001, he reported that they lasted 1 to 2 days.  

Finally, the evidence has not demonstrated that the veteran's 
hiatal hernia with peptic ulcer is productive of severe or 
moderately severe impairment of health.  Dr. L., in a 
September 2001 statement, asserted that his examination of 
the veteran did not reveal any significant findings that 
would prevent him from continuing active employment.  

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to a rating in 
excess of 30 percent for a hiatal hernia with peptic ulcer.  
The benefit sought on appeal is accordingly denied.




ORDER

Entitlement to a rating in excess of 30 percent for hiatal 
hernia with peptic ulcer is denied. 



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



